19 F.3d 1428
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Patrick G. CARPENTER, Plaintiff-Appellant,v.Shirley Lee DRECHSLER;  Gerhard Drechsler;  P.S. Brice,Defendants-Appellees,andMary J. NORSEWORTHY, Defendant.Patrick G. CARPENTER, Plaintiff-appellant,v.Mary J. NORSEWORTHY, Defendant-Appellee,andShirley Lee DRECHSLER;  Gerhard Drechsler;  P.S. Brice, Defendants.
Nos. 91-1597, 92-2363.
United States Court of Appeals, Fourth Circuit.
Submitted April 29, 1993.Decided March 15, 1994.

Appeals from the United States District Court for the Western District of Virginia, at Harrisonburg.  James H. Michael, Jr., District Judge;  B. Waugh Crigler, Magistrate Judge (CA-89-66-H)
Patrick G. Carpenter, appellant pro se.
Mark Bowman Callahan, Lloyd Bradford Braford, Clark & Bradshaw, P.C., Harrisonbug, VA;  Gregory Thomas St. Ours, Wharton, Aldhizer & Weaver, Harrisonburg, VA;  Ellen Lewis Bane, McGuire, Woods, Battle & Boothe, Charlottesville, VA, for appellees.
W.D.Va.
AFFIRMED.
Before WIDENER, HALL, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
In these consolidated case, Patrick G. Carpenter appeals from the district court's order granting summary judgment to the Defendants in his action charging damage to his reputation and business (No. 91-1957) and the magistrate judge's order imposing sanctions against him (No. 92-2363).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Carpenter v. Drechsler, No. CA-89-66-H (W.D. Va.  May 7, 1991 & Sept. 22, 1992).  We grant Carpenter and Norseworthy's motions to dismiss Norseworthy as a party.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.